COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-144-CR
 
 
KENNETH GLENN JONES                                                      APPELLANT
A/K/A
KENNETH GLEN JONES
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Kenneth Glenn Jones
appeals from his conviction for indecency with a child by contact.  According to the judgment, pursuant to a plea
bargain, the trial court convicted Appellant upon his plea of guilty to the
offense and sentenced him to two years= confinement.  Appellant filed a
timely notice of appeal.




The trial court=s certification states that this is a plea-bargained case and that
Appellant has no right to appeal. 
Accordingly, we informed Appellant=s appointed counsel by letter on April 20, 2007 that this appeal was
subject to dismissal unless Appellant or any party showed grounds for
continuing it on or before April 30, 2007.[2]  We received no response.  Consequently, we dismiss this appeal.[3]
 
PER CURIAM
 
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
May 24, 2007




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(a)(2), (d).


[3]See Tex. R. App. P. 25.2(d), 43.2(f).